Citation Nr: 1541089	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-01 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD), to include depression.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) 


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel








INTRODUCTION

The Veteran served on active duty from June 1966 to April 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that the Veteran filed a formal claim for entitlement to a total disability rating based on individual unemployability (TDIU) which has not been adjudicated by the RO.  However, as a TDIU claim would have been raised in conjunction with the claim for an increased rating for PTSD, the issue is properly before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's psychiatric disability is manifested by symptoms of such severity, frequency, and duration that they equate to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but not total social and occupational impairment.

2.  The evidence of record shows that the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.  





CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).  

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, by correspondence dated in October 2010, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the same letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App.
473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims in February 2011 and November 2014.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2015).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's PTSD disability claim is based on the assignment of an initial rating following an initial award of service connection for PTSD.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later received evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119.  

PTSD is rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of the veteran's personal appearance and hygiene; difficulty in adapting to stressful circumstances (including in work or work like settings); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2015).  

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 21 to 30 is assigned for behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31 to 40 is assigned where there is some impairment 
in the Veteran's reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is assigned for mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issued; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a) (2015).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

At the February 2011 VA PTSD examination, the Veteran reported that he worked for E. B. for 20 years and retired in 2009.  He stated that he was able to maintain employment with the company for a long time period because he usually worked alone.  He reported that he was married but she divorced him due to his alcoholism and attendant problems.  They had 3 children and he reported that he has a fair relationship with the oldest son.  At the time of the examination the Veteran was not involved in any activities, had no interests, and stated he had only one friend who was the Veteran's Alcoholics Anonymous (AA) sponsor.  The Board notes that according to lay statements, the Veteran also had a girlfriend and a sister that he is close with.  The Veteran's PTSD symptoms were noted as nightmares and flashbacks, feelings of anger and anxiety, avoidance of dark places and crowds, emotional blunting, irritability, increased arousal, and hypervigilance.  He reported that he is always on watch, aware of others, careful where he sits, and keeps a weapon handy.  The examiner noted the Veteran's symptoms as chronic, varied in frequency and intensity with the fluctuations in his level of drinking/alcoholism, and related to experiences in the military.  The examiner reported the Veteran was verbal and cooperative, his dress, hygiene and grooming were adequate.  There were no hallucinations, delusions, or obsessive rituals mentioned or observed.  His mood was depressed and affect dysphoric.  His memory was noted as grossly unimpaired and his judgment and insight were fair.  The examiner diagnosed alcohol dependence, in early remission; PTSD; and depression, NOS.  He was assigned a GAF of 55.  

At a November 2014 VA examination, the Veteran reported that he was living with his sister and they were close.  Regarding his other personal relationships he stated that his relationships with his 3 children was somewhat distant, his relationship with his girlfriend of 7-8 years was off and on, and he keeps in touch with his brother in Arizona by phone.  The Veteran's activities include fishing, watching television, and using the computer.  He also enjoys reading, although it's difficult due to eye problems and dyslexia.  The Veteran's PTSD symptoms were reported as nightmares 3-4 times a week, his energy and motivation were fair, mood was anxious.  He stated that he sometimes questions his purpose for living and occasionally has crying spells but denied active suicidal/homicidal ideations.  He reported depression that varied in intensity.  The examiner noted that relationship stress and financial strain were having an impact on the Veteran.  The Veteran's symptoms include depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short-and long-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner stated that some of the Veteran's symptoms of PTSD have decreased since the February 2011 examination such as anger issues, getting into fights and breaking objects, and frequency of panic attacks.  The examiner reported the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

In reviewing the record, the Board finds that the most probative medical and lay evidence of record demonstrates that the Veteran's PTSD symptoms more nearly approximate the severity, frequency and duration of the particular symptoms listed for a 70 percent rating.  In this regard, he has few friends due to his isolating behavior, felt detachment from others, and avoided many activities.  The Board therefore finds that the Veteran's psychiatric symptoms demonstrate occupational and social impairment with deficiencies in most areas, such as his work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Specifically, the Veteran's psychiatric disability was manifested by irritable behavior and angry outbursts, chronic sleep impairment, recurrent distressing dreams, a feeling of detachment or estrangement, hypervigilance, isolation/withdrawal, some difficulty in establishing and maintaining effective work and social relationships, and passive suicidal ideation.  

The Board finds that a rating in excess of 70 percent is not warranted for any time period on appeal.  The evidence of record does not demonstrate that the Veteran had total occupational and social impairment during that time period.  The evidence of record does not show that the Veteran experienced symptoms analogous to persistent delusions or hallucinations; grossly inappropriate behavior; a persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Additionally, the evidence shows that the Veteran has some social outlets through AA, has a good relationship with his sister and oldest son, and goes fishing with friends.  Accordingly, the Board finds that a rating in excess of 70 percent is not warranted for any time period on appeal.  

The Board further finds that an extraschedular rating is not warranted as the Veteran's 70 percent rating clearly contemplates the Veteran's level of his service-connected disability and symptomatology.  Thun v. Peake, 22 Vet. App. 111 (2008).  In addition, this decision is granting a total disability rating based on individual unemployability (see below).  Therefore, the Board finds that referral for extraschedular consideration is not warranted.


TDIU

Entitlement to a TDIU requires evidence of a service-connected disability so severe that it is impossible for the veteran in particular, or an average person in general, to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

At the November 2014 VA examination, the examiner stated that important abilities for occupational success are interpersonal relatedness, motivation, and drive and that irritability and outbursts of anger alienate and create fear in others.  The examiner also stated that flashbacks and intrusive thoughts, intense psychological distress, recurrent distressing recollections of the event, hypervigilance, and suspiciousness, distract the Veteran and decrease his concentration.  The examiner went on to state that these symptoms, which are related to the Veteran's PTSD, impair the Veteran's ability to understand and follow instructions, to recall and retain instructions, to communicate effectively, and to solve work related problems.  The examiner opined that it is less likely than not that the Veteran, with his chronic PTSD symptoms, can secure gainful employment, and more likely than not that he will not be able to sustain that gainful employment for an extended period.  Accordingly, the Board finds that entitlement to TDIU is warranted.  









ORDER

An initial disability rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU is granted, subject to the statues and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


